Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        20-JAN-2022
                                                        11:24 AM
                                                        Dkt. 22 ODDP




                             SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

                  JOHN TIMOTHY BURGESS, Petitioner,

                                   vs.

          DEPARTMENT OF HUMAN SERVICES, ET AL., Respondent.


                         ORIGINAL PROCEEDING

             ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            Upon consideration of the petition for writ of

mandamus, filed on January 4, 2022, petitioner fails to

demonstrate that he is entitled to the requested extraordinary

relief.    See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,

338 (1999) (a writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action; such a writ is not intended to supersede the legal

discretionary authority of the trial courts, cure a mere legal

error, or serve as a legal remedy in lieu of normal appellate

procedures).    Therefore,
          It is ordered that the petition for writ of mandamus is

denied.

          It is further ordered that the clerk of the appellate

court shall process the petition for writ of mandamus without

payment of the filing fee.

          DATED: Honolulu, Hawai#i, January 20, 2022.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Michael D. Wilson

                              /s/ Todd W. Eddins




                                2